If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS


CHRISTINE SOAVE,                                                 UNPUBLISHED
                                                                 May 19, 2022
              Plaintiff-Appellant,

v                                                                No. 357196
                                                                 Macomb Circuit Court
BARNES REAL ESTATE HOLDINGS, LLC,                                LC No. 2019-003032-NO

              Defendant/Cross-Plaintiff,

and

BELLE TIRE DISTRIBUTORS, INC., doing
business as BELLE TIRE,

              Defendant/Cross-Defendant-Appellee,

and

BACKER LANDSCAPING, INC.,

              Defendant/Cross-Defendant/Cross-
              Plaintiff-Appellee,

and

PREMIER LAWN CARE AND SNOW
REMOVAL, LLC,

              Defendant/Cross-Defendant.


Before: GLEICHER, C.J., and K. F. KELLY and PATEL, JJ.

PER CURIAM.




                                             -1-
        Christine Soave slipped and fell on an icy sidewalk as she walked from a Belle Tire store
to her parked car. She sued four defendants asserting claims of premises liability, negligence, and
nuisance. Soave dismissed her claims against one defendant and the circuit court granted summary
disposition in favor of the remaining three. We affirm.

                                I. FACTUAL BACKGROUND

        Soave visited a Belle Tire store in Roseville on a cold, snowy day in November 2018. The
store’s surveillance video reveals ice in places on the driveway leading to and from the store’s
entrance, and a dusting of snow on the nearby grass. Soave testified that when she entered the
store there was snow on the driveway, but “there wasn’t any ice.” Forty-five minutes later when
she began walking on the “same path” back to her car, Soave fell on a “big spot” of ice. She
admitted that there was a “dry area” on the path back to her car, but she did not see it because a
man was standing in front of her and blocked her view. During discovery, Soave established that
Belle Tire’s manager had ordered an employee to spread salt over the “approach” sidewalk that
morning before the store opened.

        Soave’s amended complaint identified two categories of defendants: the landowners or
possessors (Barnes Real Estate Holdings, LLC and Belle Tire Distributors, Inc.), and the
companies that provided snow and ice-removal services to the store (Backer Landscaping, Inc.,
and its subcontractor, Premier Lawn Care and Snow Removal, LLC). The parties stipulated to the
dismissal of Barnes. For a variety of reasons, the circuit court granted summary disposition to the
remaining defendants under MCR 2.116 (C)(10). Soave has elected not to challenge the grant of
summary disposition in favor of Premier Lawn Care.

                                         II. ANALYSIS

         Because our review of a grant of summary disposition is de novo, we need not defer to the
circuit court’s legal analysis. Washington v Washington, 283 Mich App 667, 671; 770 NW2d 908
(2009). Viewing the evidence in the light most favorable to Soave, we consider whether the two
remaining defendants are entitled to summary disposition as a matter of law. See Zaher v Miotke,
300 Mich App 132, 139; 832 NW2d 266 (2013).

                              A. BACKER LANDSCAPING, INC.

      Soave’s brief on appeal presents no argument whatsoever regarding the dismissal of Backer
Landscaping, thereby abandoning any claims against this defendant. See Mitcham v Detroit, 355
Mich 182, 203; 94 NW2d 388 (1959).




                                               -2-
                                         B. BELLE TIRE

        Soave contends that she slipped and fell on “nearly invisible black ice” which did not
present an obvious danger on casual inspection, and that the hazard was unavoidable. We must
reject both arguments.1

        In Janson v Sajewski Funeral Home, Inc, 486 Mich 934, 935; 782 NW2d 201 (2010), the
Supreme Court explained that “black ice” is “open and obvious when there are ‘indicia of a
potentially hazardous condition,’ including the ‘specific weather conditions present at the time of
the plaintiff’s fall.’ ”2 Wet surfaces, too, supply notice of ice. Jeffrey-Moise v Williamsburg
Towne Houses Coop, Inc, 336 Mich App 616, 634-635; 971 NW2d 716 (2021). Soave admitted
that there was visible snow and that it was a cold and snowy day, and she acknowledged that the
path she charted for herself was wet. The record establishes that others saw ice on the ground.
Janson compels us to conclude that the ice on which Soave fell was open and obvious.

        We next consider whether the ice was effectively unavoidable. “[T]he standard for
‘effective unavoidability’ is that a person, for all practical purposes, must be required or compelled
to confront a dangerous hazard.” Hoffner v Lanctoe, 492 Mich 450, 469; 821 NW2d 88 (2012)
(emphasis omitted). Like this case, Hoffner involved a business invitee. The Supreme Court
concluded that an invitee’s visit to a business does not satisfy the “compulsion” requirement
because a commercial visitor does not have an “unquestionable necessity” to use the service a
business offers. Id. at 470-471 (emphasis omitted). Recently the Supreme Court created an
exception to the stringent “effectively unavoidable” rule, holding in Estate of Livings v Sage’s
Investment Group, LLC, 507 Mich 328, 349; 968 NW2d 397 (2021), that “a hazard can be deemed
effectively unavoidable if the plaintiff confronted it to enter his or her place of employment for
purposes of work.” Livings, however, is inapplicable here. Because no evidence supports that
Soave was effectively trapped in the Belle Tire office and without recourse to a safe route to her
car, her argument that the ice was effectively unavoidable fails.

       We affirm.



                                                              /s/ Elizabeth L. Gleicher
                                                              /s/ Kirsten Frank Kelly
                                                              /s/ Sima G. Patel




1
 Soave raised a nuisance claim in the circuit court but has not presented any argument regarding
nuisance on appeal.
2
  Janson is an order that meets the standards for precedential effect. “An order of this Court is
binding precedent if it constitutes a final disposition of an application and contains a concise
statement of the applicable facts and reasons for the decision.” DeFrain v State Farm Mut Auto
Ins Co, 491 Mich 359, 369; 817 NW2d 504 (2012).


                                                 -3-